
	
		I
		112th CONGRESS
		2d Session
		H. R. 5944
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen entrepreneurial education, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Today’s Entrepreneurs are America’s
			 Mentors Act or the TEAM Act.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
			(2)the term
			 small business concern  has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			3.Office of
			 Entrepreneurial Education
			(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 45 (15 U.S.C. 631
			 note) as section 47; and
				(2)by inserting after section 44 (15 U.S.C.
			 657q) the following:
					
						45.Entrepreneurial
				education
							(a)Office of
				Entrepreneurial Education
								(1)In
				generalThere is in the Administration an Office of
				Entrepreneurial Education, which shall develop and provide innovative
				entrepreneurial information, education, and resources, to promote prospective
				entrepreneurs and successful small business concerns.
								(2)DirectorThe
				head of the Office of Entrepreneurial Education is the Director of the Office
				of Entrepreneurial Education, who shall report to the Associate Administrator
				for Entrepreneurial Development.
								(3)DutiesThe
				Director of the Office of Entrepreneurial Education shall—
									(A)manage the online
				courses, online publications, and other online resources provided by the
				Administration to entrepreneurs and small business concerns;
									(B)manage the youth
				entrepreneurship programs of the Administration, including—
										(i)online resources
				for youth entrepreneurs; and
										(ii)coordination and
				outreach with entrepreneurial development service providers that provide
				counseling and training to youth entrepreneurs desiring to start or expand
				small business concerns;
										(C)coordinate with
				nonprofit and other private sector partners to share educational materials on
				money management and financial literacy for entrepreneurs and small business
				concerns; and
									(D)provide assistance
				and courtesy services to individuals and foreign dignitaries visiting the
				United States who are interested in issues relating to entrepreneurs and small
				business concerns.
									(b)National Primary
				and Secondary School Entrepreneurial Education Program
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Today’s Entrepreneurs are America’s Mentors
				Act, the Associate Administrator for Entrepreneurial Development
				(referred to in this subsection as the Associate Administrator)
				shall establish a program under which the Associate Administrator may make
				grants to nonprofit organizations, including small business development
				centers, women’s business centers, chapters of the Service Corps of Retired
				Executives, and other resource partners of the Administration, to provide
				technical assistance to primary and secondary schools for the development and
				implementation of curricula and mentoring programs designed to promote
				entrepreneurship.
								(2)ApplicationA
				nonprofit organization desiring a grant under this subsection shall submit to
				the Associate Administrator an application that contains—
									(A)a description of
				the goals of the project to be funded using the grant;
									(B)a list of any
				partners that plan to participate in the project to be funded using the grant;
				and
									(C)any other
				information that the Associate Administrator determines is necessary.
									(3)ReportNot
				later than 1 year after the date on which a nonprofit organization receives a
				grant under this subsection, the nonprofit organization shall submit to the
				Associate Administrator a report that describes—
									(A)the individuals
				assisted using the grant;
									(B)the number of jobs
				created or saved through the use of the grant; and
									(C)any other
				information concerning the use of the grant that the Associate Administrator
				may require.
									(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $3,000,000 for each of fiscal years 2013, 2014, and
				2015.
								.
				(b)Report on best
			 practices of entrepreneurial education and training programs
				(1)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the Director of the Office of Entrepreneurial Education shall submit
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report that
			 describes best practices of entrepreneurial education and training programs
			 throughout the United States.
				(2)ContentsThe
			 report submitted under paragraph (1) shall include—
					(A)a description of
			 any programs that the Director of the Office of Entrepreneurial Education
			 determines are exemplary, including national programs, regional programs, State
			 programs, and local programs; and
					(B)a summary of
			 entrepreneurial education and training programs carried out by—
						(i)the
			 Federal Government;
						(ii)State and local
			 governments; and
						(iii)nonprofit
			 organizations and private sector groups.
						4.University and
			 college entrepreneurial education programSection 21 of the Small Business Act (15
			 U.S.C. 648) is amended by adding at the end the following:
			
				(o)University and
				college entrepreneurial education program
					(1)In
				generalA small business development center may apply for a grant
				under this subsection to carry out a university and college entrepreneurial
				education program.
					(2)Elements of
				programA program carried out using a grant under this subsection
				may include—
						(A)connecting
				university and college students with small business concerns that are clients
				of a small business development center;
						(B)providing
				assistance to faculty members of universities and colleges with respect to
				entrepreneurial education programs for students of the universities and
				colleges; and
						(C)improving
				university and college business curricula or developing university and college
				curricula concerning entrepreneurial education.
						(3)FundingThe
				Administration may make grants under this subsection subject to amounts
				provided in advance in appropriations
				Acts.
					.
		5.Entrepreneurial
			 innovators partnership programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by inserting after section 45, as added by this Act, the
			 following:
			
				46.Entrepreneurial
				innovators partnership program
					(a)DefinitionsIn
				this section—
						(1)the term
				Associate Administrator means the Associate Administrator for
				Entrepreneurial Development; and
						(2)the term
				eligible entity—
							(A)means a nonprofit
				organization; and
							(B)includes a small
				business development center, a women's business center, a chapter of the
				Service Corps of Retired Executives, or any other nonprofit resource partner of
				the Administration.
							(b)Program
				establishedThe Associate Administrator shall establish an
				entrepreneurial innovators partnership program under which the Associate
				Administrator shall make grants to eligible entities to carry out innovative
				programs that expand entrepreneurship, improve partnerships between nonprofit
				organizations and entrepreneurs, and promote job creation by small business
				concerns.
					(c)Program
				activitiesA grant under this section may be used to develop or
				expand—
						(1)a program that
				promotes entrepreneurship among youth or veterans;
						(2)a program under
				which students pursing a Masters of Business Administration degree provide free
				technical assistance, counseling, or other assistance to small business
				concerns;
						(3)a program that
				provides entrepreneurial education to professional services providers,
				including attorneys and accountants; or
						(4)any other program
				that the Associate Administrator determines is appropriate.
						(d)Terms and
				conditions
						(1)AmountThe
				amount of a grant under this section may not exceed $250,000.
						(2)Federal
				share
							(A)In
				generalExcept as provided in subparagraph (B), the Federal share
				of the cost of a project carried out using a grant under this section may not
				exceed 50 percent.
							(B)ExceptionThe
				Federal share of the cost of a project carried out using a grant under this
				section may exceed 50 percent if the Associate Administrator determines that
				the project would—
								(i)assist a program
				to become self-sustaining; or
								(ii)create not fewer
				than 100 new jobs.
								(e)Applications
						(1)SubmissionAn
				eligible entity that desires a grant under this section shall submit an
				application to the Associate Administrator at such time and in such form as the
				Associate Administrator shall determine.
						(2)PriorityIn
				awarding grants the Associate Administrator shall give priority to an
				application that—
							(A)includes a
				proposal for an innovative or novel approach to entrepreneurial
				education;
							(B)is made by an
				eligible entity with demonstrated success in—
								(i)creating
				jobs;
								(ii)increasing the
				size of small business concerns; or
								(iii)working with
				small business concerns; or
								(C)includes a
				proposal for a program to be carried out through a partnership between
				nonprofit organizations, resource partners of the Administration, and
				educational institutions.
							(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2013, 2014, and
				2015.
					.
		6.Regional
			 entrepreneurial competitions
			(a)In
			 generalThe Administrator, acting through the Associate
			 Administrator for Field Operations, shall establish a program to host regional
			 competitions and a national conference to address regional challenges through
			 entrepreneurial research and business planning.
			(b)Program
			 requirements
				(1)Regional
			 officesThe regional administrator of each regional office of the
			 Administration shall—
					(A)identify a
			 prominent public-private issue that challenges a broad range of individuals in
			 the region;
					(B)sponsor a single
			 regional competition among local small business concerns, inventors, and
			 entrepreneurs under which persons or groups of persons submit research and
			 business plans to address the issue identified under subparagraph (A);
					(C)provide outreach
			 to universities, colleges, business communities, industry leaders and
			 organizations, and nonprofit organizations to promote the competition and to
			 request proposals for research and business plans;
					(D)in coordination
			 with the Director of the Office of Entrepreneurship Education, select the 3
			 research or business plans that best address the issue identified under
			 subparagraph (A); and
					(E)submit to the
			 Administrator a report that contains the research or business plans selected
			 under subparagraph (D).
					(2)Conference
					(A)In
			 generalThe Administrator, acting through the Associate
			 Administrator for Field Operations, shall organize a single national conference
			 for the presentation of the research and business plans selected under
			 paragraph (1)(D) by the regional administrators.
					(B)Panel
						(i)In
			 generalThe Administrator shall designate 11 employees of the
			 Administration to serve on a panel that shall select, from among the research
			 and business plans presented at the conference, 1 plan from each region that
			 best addresses the issue identified under paragraph (1)(A) for that
			 region.
						(ii)MembersThe
			 Administrator shall designate as a member of the panel under clause (i)—
							(I)1
			 employee of the principal office of the Administration; and
							(II)1 employee from
			 each of the regional offices of the Administration.
							(3)Grant
					(A)In
			 generalThe Administrator shall award a grant of $50,000 to each
			 person or group of persons who submitted a plan selected under paragraph
			 (2)(B).
					(B)ReportNot
			 later than 1 year after the date on which the Administrator awards a grant
			 under subparagraph (A), the recipient of the grant shall submit to the
			 Administrator a report on the use of the grant.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator $750,000 to carry out this section.
				7.Study on
			 entrepreneurial deferment of student loansNot later than 180 days after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary of
			 Education, shall submit to Congress a report that includes detailed
			 recommendations for legislation establishing a program—
			(1)to forgive student loans in a manner that
			 assists youth entrepreneurship by making available capital for business
			 formation; and
			(2)to defer student loan repayments in a
			 manner that assists youth entrepreneurship by making available capital for
			 business formation.
			
